811 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Gene BORGERT, Everett Elkins, Defendants-Appellees.
Nos. 86-1976 to 86-1978.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This Court entered an order on October 29, 1986, directing the appellant to show cause why appeals 86-1976, 86-1977 and 86-1978 should not be dismissed for lack of jurisdiction due to late filed notices of appeal.  Appellant has filed letters stating that he has no legal knowledge and is incarcerated.


2
It appears from the record that the judgment of the district court was entered on April 15, 1986.  The May 23, 1986, notice of appeal (appeal number 86-1976) was 8 days late;  the June 17, 1986, notice of appeal (appeal number 86-1977) was 33 days late;  and the September 10, 1986, notice of appeal (appeal number 86-1978) was 118 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that appeals 86-1976, 86-1977 and 86-1978 be and hereby are dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.